Citation Nr: 0108658	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
laceration, palm of the right hand with skin graft.  

2.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. § 
3.324 (2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from July 1950 to May 1954 and 
from February 1958 to September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In pertinent part, the RO continued the 
noncompensable evaluation for residuals of a laceration, palm 
of the right hand with skin graft and the noncompensable 
evaluation for donor site scarring.  The RO also denied 
entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. § 
3.324. 

The case has been forwarded to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's residuals of a laceration, palm of the 
right hand with skin graft are manifested by subjective 
complaints of pain and objective evidence of lack of full 
extension of the distal interphalangeal joint (DIP) of the 
right little (5th) finger but not by extremely unfavorable 
ankylosis or by amputation and without significant functional 
impairment.  

2.  Service connection is currently in effect for residuals 
of a laceration, palm of the right hand with skin graft; 
donor site scar, left flank; and scar, abdomen, due to 
pedicle graft, each evaluated as noncompensable.

3.  The veteran has not submitted clear evidence that his 
noncompensable service connected disabilities interfere with 
normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
laceration, palm of the right hand with skin graft have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 
(2000).

2.  The criteria for a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service records discloses that the veteran 
sustained an injury to his right hand in November 1952.  The 
laceration was located at the base of the 4th and 5th fingers 
on the palmar surface of the hand.  The wound was closed and 
bandaged in flexion.  Postoperatively he developed a 
contraction cicatrix, which prevented full extension of the 
little finger.  This was treated with physiotherapy and 
immobilization without success.  In July 1953 the scarred 
skin and subcutaneous scar was excised and the 5th finger 
extended to the normal limit of extension.  A pedicle flap 
was raised from the left abdomen and sutured to the lateral 
border of the skin defect on the 5th finger.  In August 1953 
the portion of the flap on the right palm and 5th finger was 
tailored to fit the defect and sutured in place.  The 
postoperative course was uneventful.  

A VA treatment report dated in December 1954 shows that the 
veteran was seen with complaints regarding tenderness in the 
area of the skin graft, right hand.  

Associated with the claims file is a VA hospitalization 
report dated in January 1955 which shows the veteran 
underwent an excision of a lipoma of the right hand, 
(hypertrophied fat tissue under graft site).  

Associated with the claims file are medical records dated 
from November 1955 to April 1957.  In November 1955 the 
veteran was seen with complaints of soreness and tenderness 
associated with the skin graft on the volar aspect at the 
base of the 5th finger.  In April 1957 the veteran reported 
that the scarring of the skin graft bothered him.  On 
examination the graft looked good and there was no evidence 
of splitting.  

The veteran was accorded a VA examination in January 1956.  
On examination of the right hand, a well healed full thick 
skin graft was noted.  The graft covered the palmar surface 
of the 5th finger and contiguous surface of the palm, down to 
about the level of the middle of the hypothenar eminence and 
extending distally to almost the joint of the 5th finger.  
The graft appeared to be excellent with free mobility, no 
abnormal adherence, and no contractual deformities.  Full 
range of motion in the all of the finger joints was reported.  
The diagnosis was residuals of injury of the palm of the 
right hand with healed full thickness skin graft.  

A private medical report dated in July 1971 shows that the 
veteran was seen with complaints of soreness in the area of 
the skin graft, right hand.  On examination the skin graft of 
the right hypothenar pad was described as soft and not 
callused like the rest of the hand.

The veteran was accorded a VA orthopedic examination in 
October 1971.  On examination a full, thick, elliptical graft 
was noted.  It was well healed and without tenderness.  
Vibratory perception, pain perception, and light touch 
perception were all normal in the graft area of the right 
hand.  The diagnosis was full thickness graft, hypothenar 
eminence, right hand, with full range of motion, full 
strength, and full sensory perception with good healing and 
good function.  

Associated with the claims file are VA treatment records 
dated in July 1999.  The records show that the veteran 
reported several concerns including history of right thumb 
skin graft with intermittent swelling under donor site on 
abdomen and bleeding, swelling of foreskin.  On examination 
of skin, the foreskin was edematous.  The foreskin could not 
be retracted and examined due to swelling.  

The veteran was accorded a VA scars examination in August 
1999.  On examination a scar on the midline abdomen superior 
to the umbilicus was noted.  There was a larger scar noted on 
the left lower back.  An examination of the extremities 
revealed an obvious deformed 5th digit that was sort of 
flexed due to pinning from the 1952 surgery.  The graft site 
was noted to be on the hypothenar muscle medially and 
anteriorly.  The diagnosis was status post fractured finger 
with obvious deformity of the finger.  X-rays of the right 
hand revealed normal 4th and 5th fingers.  

The August 1999 examination report reflects that the veteran 
reported that on occasion the pain in his right hand was 
excruciating as a truck driver.  The veteran recited this 
contention again in his notice of disagreement and 
substantive appeal.  

The veteran was accorded a VA examination in July 2000.  On 
examination a well-healed freely mobile skin flap was noted 
on the distal half of the right hypothenar eminence and volar 
surface of proximal half of the right 5th finger.  The flap 
was not sensitive to touch or tender to pressure.  The 
underlying hypothenar muscles were similar in bulk to the 
left side.  On stretching of fingers, the distal phalanx of 
the right little finger was noted to stay in 30 degrees of 
flexion.  However, on passive range of motion no contracture 
was noted.  The lack of extension of the distal phalanx of 
the little finger was noted to be due to loss of extension 
force due to rupture of the extensor tendon.  There was no 
evidence of flexion or extension contracture noted.  

The examiner reported that except for the lack of full 
extension of the distal phalanx of the right 5th finger on 
stretching of right hand, the right hand function was normal.  
There was normal unrestricted motion of the right thumb and 
fingers.  
The veteran was unable to forcefully extend the right 5th 
distal interphalangeal (DIP) joint.  Passive range of motion 
in the 5th DIP joint was normal.  All motions were reportedly 
pain free.  There was no evidence of joint swelling, redness, 
or rise in temperature.  There was normal opposition of thumb 
to the palmar crease and 5th finger.  The veteran 
demonstrated normal grip strength.  There was no evidence of 
muscle atrophy.  The sensation over the right hand was normal 
except for some dullness around the flap area.  The diagnosis 
was a lack of forceful extension of the DIP with no 
significant functional impairment.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2000).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

Ankylosis of any finger other than the thumb, the index 
finger or the middle finger is evaluated as noncompensable 
(whether for the major or minor hand) with the exception that 
extremely unfavorable ankylosis is rated as amputation.  38 
C.F.R. § 4.71a, Diagnostic Code 5227.

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulcerations.  38 
C.F.R. § 4.118; Diagnostic Code 7803 (2000).

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118; Diagnostic Code 7804 (2000).

Other scars are rated on limitation of function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (2000).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);

(d) excess fatigability;

(e) incoordination, impaired ability to 
execute skilled movements smoothly; and

(f) pain on movement, swelling, deformity 
or atrophy of disuse. Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations. 

38 C.F.R. § 4.45 (2000).

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, a 10 percent 
disability rating is authorized, but not in combination with 
any other rating.  38 C.F.R. § 3.324.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous, comprehensive joints examination.  The Board 
has not been made aware of any additional evidence which has 
not already been requested and/or obtained pertinent to the 
veteran's appeal.  The veteran has been provided with the 
relevant criteria, including 38 C.F.R. § 3.324 pertaining to 
providing a 10 percent evaluation for multiple service-
connected, noncompensable disabilities.  Accordingly, the 
Board finds that the record is ready for appellate review.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as amended by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Analysis

I.  Entitlement to a compensable 
evaluation for residuals of laceration, 
palm of the right hand with skin graft.

The veteran has reported some constant pain in his right 5th 
finger and in the palm of his hand in the area of the skin 
graft.  

There is no specific diagnostic code for residuals of 
laceration, palm of the right hand with skin graft.  See 38 
C.F.R. § 4.20.  However, limitation of motion or ankylosis of 
a finger can be rated, if present, and arthritis of a finger 
joint (if service-connected) could also be rated (primarily 
in accordance of limitation of motion).  

Upon review of the evidence of record in the claims folder 
the Board concludes that the evidence does not show arthritis 
of the right little finger or right hand for which service 
connection has been granted.  In fact, several examinations 
have been performed and none of these has shown any objective 
indication of disability due to residuals of laceration, palm 
of the hand with skin graft.  

Ankylosis of any finger other than the thumb, the index 
finger or the middle finger is evaluated as noncompensable 
(whether for the major or minor hand) with the exception that 
extremely unfavorable ankylosis is rated as amputation. 38 
C.F.R. § 4.71a, Diagnostic Code 5227.  In the veteran's case, 
there is no medical assessment or other indication of any 
ankylosis of the right little finger, much less extremely 
unfavorable ankylosis.  Only the DIP joint is involved here.  
No involvement of the proximal interphalangeal joint or the 
metacarpophalangeal joint was noted on the most recent VA 
examination.  No angulation or rotation of bones of the 
finger has been described.  Thus, the Board concludes that a 
compensable rating for this disability is not warranted.

Moreover, the Board finds that a separate compensable 
evaluation for the veteran's graft on the right hand under 
Diagnostic Codes 7803, 7804 or 7805 is not warranted.  The 
most recent VA examination showed a well healed freely mobile 
skin flap on the distal half of the right hypothenar eminence 
and volar surface that was not sensitive to touch or tender 
to pressure.  As there is no evidence of record showing any 
impairment as a result of the skin graft on the right hand, a 
separate compensable evaluation may not be assigned.

Functional limitation, specifically the subjective aching of 
the little finger and weakness, was taken into consideration.  
There was no objective evidence of painful motion, weakness, 
atrophy, or the like demonstrated on the most recent 
examination.  DeLuca, supra.  In sum, residuals of 
laceration, palm of the right hand with skin graft include 
subjective complaints of constant pain, but no arthritic 
changes or ankylosis.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not shown.  38 C.F.R. § 4.31.  

Because the probative evidence does not meet or even 
approximate the criteria for a compensable evaluation, the 
Board concludes that the preponderance claim is against the 
claim and it is denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227; Gilbert supra.


II.  Entitlement to a separate 
compensable evaluation under 38 C.F.R. § 
3.324.

The Board is unable to find that a separate compensable 
evaluation of 10 percent for the veteran's multiple service 
connected disabilities evaluated as noncompensable (i.e. 
service-connected residuals of a laceration, palm of the 
right hand with skin graft and donor site scarring) pursuant 
to the criteria of 38 C.F.R. § 3.324 is supported by the 
evidentiary record.  

The veteran's disabilities are evaluated as noncompensable 
and neither has been shown to be of any ascertainable 
disablement.  While the veteran has alleged that as a truck 
driver he experiences constant pain in his right palm when 
shifting gears, the medical evidence of record is negative 
for history or complaints that concern missing work due to 
the service-connected disabilities evaluated as 
noncompensable.

The Board is therefore of the opinion that the veteran has 
not submitted any evidence to clearly show that his service 
connected disabilities interfere with his normal 
employability, and the criteria for a separate compensable 
rating of 10 percent under 38 C.F.R. § 3.324 have not been 
met.  38 C.F.R. § 3.324.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against a separate 
compensable evaluation of 10 percent for the veteran's 
multiple service-connected disabilities evaluated as 
noncompensable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Additional Matter

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own. 

In the veteran's case at hand, the RO provided the criteria 
for assignment of an extraschedular rating, and fully 
discussed  them in light of the veteran's claim for a 
compensable evaluation.  The RO determined that an increased 
or compensable evaluation was not warranted on an 
extraschedular basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds that a compensable evaluation of residuals of 
laceration, palm of the right hand with skin graft on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) is not appropriate.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding respective a grant of entitlement to a compensable 
evaluation on an extraschedular basis.  

The current schedular criteria adequately compensates the 
veteran for the current nature and extent of severity of his 
right hand disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to a compensable evaluation for residuals of 
laceration, palm of the right hand with skin graft is denied.  

Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. 
§ 3.324 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

